Citation Nr: 0205410	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to August 
2000.  His appeal ensued from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  In September 2001, the Board of Veterans' Appeals 
(Board) remanded the matter to the RO for additional 
development.  That development has been completed, and the 
case has been returned to the Board.


FINDINGS OF FACT

1. The veteran first entered on active duty after June 30, 
1985.

2.  The veteran's period of obligated active duty service was 
4 years which he did not complete.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year obligated period, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran did not serve, within one year of his 
discharge from active duty in August 2000, 4 years in the 
Selected Reserves.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3012, 3018A, 3018B, 5103, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.7042, 21.7045 (2001); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 103, 114 Stat. 1822, 1826 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Further, VA issued regulations to implement the VCAA in 
August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations and thus, are not 
applicable to the instant appeal.  See 66 Fed. Reg. at 
45,629.

Under the VCAA, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist a claimant in obtaining evidence necessary 
to substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  The issue before the Board is entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim in 
letters provided by the RO, as well as in the statement of 
the case (SOC) issued in March 2001, and the supplemental 
statement of the case (SSOC) issued in February 2002.  Thus, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist as set 
forth in the VCAA.  The Board remanded the matter in order to 
obtain certain information relevant to the claim, and that 
information has been added to the claims file.  The Board 
finds that in accordance with the VCAA, VA has also satisfied 
its duty to assist the veteran in the development of his 
claim.

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C).  
Moreover, the same month, VA issued regulations to restate 
correctly statutory provisions of the Act.  65 Fed. Reg. 
67,265 (Nov. 9, 2000) (codified as amended at 38 C.F.R. §§ 
21.7020, 21.7042, 21.7044, 21.7073 (2001)).  Although the 
Act, in pertinent part, repeals the requirement for an 
initial obligated period of active duty as a condition of 
Chapter 30 eligibility, it does not substantively alter the 
active duty service requirements pertinent to the veteran's 
claim in this case as his service fails to meet the 
applicable statutory criteria under both the old and the new 
versions of the statute.  Again, the Board's decision to 
proceed in adjudicating the veteran's claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Chapter 30 Claim

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from April 23, 1998, to August 23, 2000, combined 
with the obligation he incurred with the Naval Reserve 
Officers Training Corps (NROTC) at the University of Texas 
within one year of his discharge from active duty.  He 
contends that, although he did not serve his full enlistment 
period of at least three years, he should receive education 
benefits when his active military service is considered along 
with either the Reserve obligation he incurred by signing 
relevant documents in March 1998 or along with his NROTC 
obligation.  He maintains, further, that he was released for 
a physical/mental condition not characterized as a disability 
and not resulting from his own willful misconduct but that 
did interfere with the performance of his duty from his NROTC 
obligation. 

The Board notes that the record indicates that the veteran 
enlisted in the Navy for a period of not less than 4 years in 
March 1998.  Subsequently received information from DOD 
confirms that the veteran's period of obligated service was 4 
years.  At that time, the veteran completed enlistment 
documents showing that he was enlisting in the delayed 
entry/enlistment program (DEP).  The enlistment was in a 
nonpay status.  The signed documents indicate that the 
veteran would be ordered to active duty as a Reservist unless 
he reported to a specifically identified place by 0600 hours 
on April 23, 1998 for enlistment in the Regular component of 
the United States Navy.  However, subsequently he did report 
as specified and thus, entered active duty with service from 
April 1998 to August 2000.  The RO has reported that DOD 
informed that office in February 2001 that the veteran was 
not a member of the Naval Reserve and therefore, not eligible 
for Chapter 30 benefits based on Selected Reserve service.  
Further information indicates that the veteran disenrolled 
from NROTC in March 2001 for what was listed as personal 
reasons. It was determined that he would repay tuition he 
accepted as a bonus prior to his discharge from active 
enlisted status.

Additional information of record reveals that in a January 
2002 communication between the RO and the Navy, the veteran's 
separation reason from his period of active service in August 
2000 was for the convenience of the government, (to enter 
NROTC program), and that the veteran completed only 28 months 
of active duty and did not complete sufficient service (20/30 
rule) to establish eligibility for Chapter 30 benefits.

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, prior to the 
recent changes, the service eligibility requirements for 
Chapter 30 educational assistance specified that, after June 
30, 1985, an individual must either serve for at least three 
years of continuous active duty in the Armed Forces, in the 
event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  These special circumstances 
require that an individual who did not have sufficient 
qualifying active duty service be discharged or released from 
active duty (1) for a service-connected disability; (2) for a 
medical condition preexisting service and determined not to 
be service connected; (3) for hardship; (4) for the 
convenience of the Government in the case of an individual 
who completed not less than 20 months of continuous active 
duty, if the initial obligated period of active duty of the 
individual is less than three years, or in the case of an 
individual who completed not less than 30 months of 
continuous active duty if the initial obligated period of 
active service of the individual was at least three years; 
(5) involuntarily for the convenience of the Government as a 
result of a reduction in force; or (6) for a physical or 
mental disorder not characterized as a disability and not the 
result of the veteran's own willful misconduct but 
interfering with his performance of duty, as determined by 
the Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011 as in effect prior to November 1, 2000.

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Further, individuals who 
were discharged for the convenience of the Government still 
have to serve 20 months, if they had a two-year obligation, 
or 30 months, if they had an obligation of three years or 
more, but with the change in law, that time can be from a 
later period of service.  See 38 U.S.C.A. § 3011 as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  However, 
these statutory changes are of no benefit to the veteran in 
this case as he fails to meet the length of service 
requirements under both sets of criteria. 

In this case, the evidence indicates that the veteran first 
entered on active duty in August 1998.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011.  The veteran 
has failed to satisfy the second prong, however, as a DD Form 
214 (Certificate of Release or Discharge from Active Duty) 
and relevant service department data show that he did not 
serve his obligated period of active duty.  Rather, he served 
two years, four months and 7 days of what was at least a 
three-year enlistment.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may be 
entitled if she was discharged or released from active duty 
for the specified reasons as set forth above.  Again, the 
evidence does not satisfy the aforementioned criteria as 
although the veteran was discharged from active military 
service in August 2000 and the separation reason has been 
reported by the service department to be for the convenience 
of the government, he did not complete 30 months of active 
military service before that separation.  It is clear, 
therefore, that his service does not satisfy any of the 
specific criteria for an exception to serving his full 4 year 
obligated period. 

Second, the veteran may establish eligibility by showing, in 
part, that, as of December 31, 1989, he was eligible for 
Chapter 34 educational benefits.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7040(b), 21.7044(a) 
(2001).  Based on service personnel records, the veteran does 
not meet the requisite eligibility criteria under this 
provision because, as of December 31, 1989, the veteran had 
not served on active duty and was not eligible for any 
educational assistance benefits.  

Third, an individual may alternately establish eligibility 
for Chapter 30 benefits based on a combination of service on 
active duty and service in the Selected Reserve.  In this 
regard, an individual like the veteran, who served at least 
two years of continuous active duty after June 30, 1985, may 
also be eligible for Chapter 30 benefits provided that, 
thereafter, he served at least four continuous years of 
service in the Selected Reserve unless certain specified 
conditions exist that enable a shorter period of service to 
qualify.  38 U.S.C.A. § 3012(a)(1)(A) (West 1991) as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (2000).  In this case, 
there is no evidence that the veteran meets these 
requirements, however.  He was in NROTC, the inactive 
reserves, which in this case does not qualify as service in 
the Selected Reserve, and there is no evidence of service of 
4 years in the Selected Reserve within one year of the 
veteran's separation from active service in August 2000.  See 
38 C.F.R. § 21.7020(b), 21.7042(b) (2001).  Further, even if 
his NROTC service were to be considered as Selected Reserve 
service, he still does not meet any of the requirements that 
would exempt him from completion of 4 years in the Selected 
Reserve.  See 38 C.F.R. § 21.7142((b)(7) (2001).  Therefore, 
his eligibility may not be established under these statutory 
and regulatory provisions.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2001) 
and 38 C.F.R. § 21.7045 (2001), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as he separated voluntarily and there is no 
indication in the record that this was pursuant to voluntary 
separation incentives.  

The Board acknowledges the veteran's arguments regarding the 
quality of his service both on active duty and in the NROTC 
and the fact that he almost had sufficient length of active 
service to qualify for Chapter 30 benefits.  However, the 
legal criteria governing basic eligibility requirements for 
Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  

Based on the foregoing, the Board finds that the veteran has 
failed to establish that he is eligible for such benefits.  
As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

